United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 07-1868
                                  ___________

Chad DuBois,                             *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of South Dakota.
Robert Dooley, Warden, Mike Durfee *
State Prison, in his official and        * [UNPUBLISHED]
individual capacity; Mark Steil, in his *
official and individual capacity,        *
                                         *
              Appellees.                 *
                                    ___________

                            Submitted: May 7, 2008
                               Filed: May 13, 2008
                                ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       South Dakota inmate Chad DuBois appeals the district court’s1 adverse grant
of summary judgment in his 42 U.S.C. § 1983 action claiming deliberate indifference
to his serious medical needs. For the following reasons, we affirm.



      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota, adopting the report and recommendations of the Honorable
John E. Simko, United States Magistrate Judge for the District of South Dakota.
       Deliberate indifference may be exhibited by prison medical personnel in
responding to prisoners’ needs or by prison officials in intentionally denying or
delaying access to care or interfering with prescribed treatment. See Meloy v.
Bachmeier, 302 F.3d 845, 849 (8th Cir. 2002). Here, DuBois did not show that
physician assistant Mark Steil provided him inappropriate treatment, or that DuBois
suffered any injury from a change in medication against his wishes. See Gibson v.
Weber, 433 F.3d 642, 646 (8th Cir. 2006) (deliberate-indifference claim based on
inadequate medical treatment requires proof that defendant knew of and disregarded
excessive risks to inmate’s health, and that injury in fact resulted); see also Meuir v.
Greene County Jail Employees, 487 F.3d 1115, 1118-19 (8th Cir. 2007) (inmate has
no constitutional right to particular course of treatment, and his mere disagreement
with medical treatment is not basis for § 1983 liability). Warden Robert Dooley
undisputedly lacked medical training, and his only involvement was to respond to
DuBois’s administrative remedy request. See Meloy, 302 F.3d at 849 (noting that
prison officials cannot substitute their judgment for medical professional’s prescribed
treatment); Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001) (supervisor liability
occurs for Eighth Amendment violation when supervisor is personally involved in
violation). We thus conclude that summary judgment was proper. See Popoalii v.
Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008) (standard of review); Bloom v.
Metro Heart Group of St. Louis, Inc., 440 F.3d 1025, 1028-29 (8th Cir. 2006)
(speculation and conjecture do not create genuine issue of material fact).

       We decline to consider arguments and issues DuBois did not raise in his initial
brief, and he cannot amend his complaint on appeal. See Stone v. Harry, 364 F.3d
912, 914-15 (8th Cir. 2004); Mahaney v. Warren County, 206 F.3d 770, 771 n.2 (8th
Cir. 2000) (per curiam); Henry v. Dep’t of Hous. & Urban Dev., 451 F.2d 355, 356
(8th Cir. 1971) (per curiam). Rather, he may file another action to pursue any new
claims he believes he has.

      Accordingly, we affirm the judgment and deny the pending motions.
                     ______________________________



                                          -2-